DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 18 December 2020. It is noted that this application is a national stage entry of PCT/CA2015/000351 filed 1 June 2015, which benefits from Provisional Patent Application Serial No. 62/004,996 filed 30 May 2014. Claims 1-60 have been cancelled. Claims 61-75 are newly added. Claims 61-75 are pending.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[3]	Previous rejection of claims 43-60 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more are moot responsive to cancellation of the subject claims.

[4]	New claims 61-75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 61-75 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:



The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 61 and 69 are directed to a methods and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable 

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 69, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of generating and assigning tasks to users and monitoring performance of the tasks, which is reasonably considered to be method of organizing and directing human actions including commercial interactions/business relations and social interactions between participants/users. Inventions directed to certain method of organizing human activity are recognized patent ineligible abstract ideas as defined by the above noted USPTO Policy and Examination Guidance as informed by the decisions of the Court in the aforementioned Alice Corporation Pty. Ltd. v. CLS Bank International, et al.

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 69. In particular, claim 69 includes:
“…receiving a registration of the user…”, “…tracking the activity of the user…with respect to their completion…within a microaction…”, “…adjusting a ranking associated with the user…”, “…rewarding the verified user’s completed microaction…and providing the user with at least one or a reward and a gift…” and “…validating the user to other users…”. Considered as an ordered combination, the steps/functions of claim 10 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of organizing and directing tasks performs by users. A general process of organizing and directing human activity is reasonably categorized as a Certain Method of Organizing Human Activity, including commercial interactions and managing personal behavior or relationships or interactions between people (e.g., social activities), as set forth in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 69 recites: “…determining whether the activity of the user was valid by verifying the completion of or participation within the microaction…”. While identified as involving a “network based software application”. respectfully, absent further clarification of the processing steps executed by the recited “application”, one of ordinary skill in the art would readily understood that verifying completion of a task is practicable/performable by the human mental processing or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.




With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., users are registered, validations and verifications occur etc.) as associated with the recited “network based software application”. Beyond the general statement that the stated functions occur within an application, the limitations provide no further clarification with respect to the functions performed by the “network based software application” in producing the claimed result. A recitation of “with the network based software application”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it”. The technology as engaged is solely identified as storing and retrieving 

Accordingly, claim 69 is reasonably understood to be conducting standard, and formally manually performed, task assignment and monitoring using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing information and transmitting information over a computer network. The claimed task assignment and monitoring benefits from the use of computer communicating information over a network, but fails to present an additional elements which practical integrated that judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:



While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology 

Specifically, beyond the overall directive of the claims to the abstract concept of directing the actions and tasks of users, the claims specify that the above identified generic computing structures are programmed/configured to: (1) receive [and store] registration information; (2) transmit task information, activity monitoring information, and reward information over a network. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully maintains that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to receiving and sending communications and data via a computer network and storing and retrieving information and data from a generic computer memory. The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the method of assigning and monitoring the completion of tasks. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., assigning and monitoring the completion of tasks it has been programmed to store, retrieve, and transmit specific data elements and/or 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.




In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 61, directed to an apparatus/system for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 62-68 and 70-75, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.


Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

[5]	Previous rejection(s) of claim(s) 43-60 under 35 U.S.C. 102(a)(1) as being anticipated by Boccuzzi, Jr. et al. (United States Patent Application Publication No. 2014/0278850) are moot as the subject claims have been cancelled.

[6]	New claims 69-72 and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boccuzzi, Jr. et al. (United States Patent Application Publication No. 2014/0278850) 



With respect to (new) claim 70, Boccuzzi, Jr. et al. disclose a method wherein the microaction of the plurality of microactions comprises: at least one of an action and a task to be performed (Boccuzzi, Jr. et al.; paragraphs [0026] [0044] [0054]; See at least tasks and task deliverables); and identification of the means by which verification information should be presented to the network based software application (Boccuzzi, Jr. et al.; paragraphs [0026] [0044] [0054]; See at least tasks and task deliverables including quality requirements for completion).

With respect to (new) claim 71, Boccuzzi, Jr. et al. disclose a method wherein determining whether the completion of or participation within the microaction of a plurality of microactions comprises receiving at least one of: an image of the user either performing or participating with the microaction of the plurality of microactions; a video segment of the user either performing or participating with the microaction of the plurality of microactions; and geolocation data received in associated with a message indicating either completion of participation within the microaction of the plurality of microactions that matches microaction geolocation data generated by the first 
the at least one of the image, video segment, and geolocation data with the message are established by at least one or an electronic device associated with the user and another electronic device associated with an individual independent of the user (Boccuzzi, Jr. et al.; paragraphs [0026] [0053] [0066]; See at least photos and images included as completion criteria and completed by a number of users).

With respect to (new) claim 72, Boccuzzi, Jr. et al. disclose a method wherein the adjustment of the ranking is dependent upon at least one of: a degree of separation between the user and another user providing verification data for the determination process; and a format of the verification data for the determination process (Boccuzzi, Jr. et al.; paragraphs [0059]-[0064]; See at least rankings and scoring system based on number of tasks and rankings in comparison to other participants).

With respect to (new) claim 75, Boccuzzi, Jr. et al. disclose a method further comprising providing an indication of an incentive to the user relating to the microaction of the plurality of microactions, wherein the incentive is established by an individual indepdentn of the user who established the microcaction of the plurality of the microactions and a provider of the incentive; and the incentive is provided to the user upon verification data provided to the network based software application received from an electronic device associated with another individual independent of the user (Boccuzzi, Jr. et al.; paragraphs [0031] [0038] [0044] [0063] [0075]; See 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[7]	Claims 61-68, 73, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boccuzzi, Jr. et al. (United States Patent Application Publication No. 2014/0278850) in view of Teevan et al. (United States Patent Application Publication No. 2014/0279996).

Claims 61-68 substantially repeat the subject matter addressed above with respect to method claims 69-72 and 75 as an alternatively ordered method claim(s). These elements are reasonably addressed in light of the applied teachings as provided to claims 69-72 and 75 above.



However, as evidenced by Teevan et al., it is well-known in the social networking and crowdsourcing art to utilize system functionality to predetermine particular subsets of users to designate particular task requests and completion criteria for specified groups (Teevan et al.; paragraphs [0005]-[0006] and [0036]-[0039]; See at least first second and third plurality of crowd workers in predetermined groups to transmit question and validation tasks. See in particular second plurality not completing the initial tasks but verifying answers provided by a first plurality of users.

Regarding the combination that includes Teevan et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the user pool of Boccuzzi, Jr., et al. by further including designating particular pluralities/groups of users for differentiated but related tasks including initial tasks and validation of tasks as taught by Teevan et al. The instant invention is directed to a system and method of generating and monitoring tasks 
  
With respect to claims 73 and 74, Boccuzzi, Jr., et al. disclose actions and tasks including posting information to promote or propagate a message on social media (Boccuzzi, Jr. et al.; paragraphs [0048] [0049]; See at least tasks including promotion and posting on social media), Boccuzzi, Jr. et al., fail to specify that the postings include hash tags. By extension, Boccuzzi, Jr., et al. fail to disclose hashtags generated by the task generator as required by claims 15 and 23.




It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the social media posting tasks of Boccuzzi, Jr., et al. by further including sponsor generated hashtags and prompting of users to propagate feedback, i.e., tasks, using the hashtags as taught by Teevan et al. The instant invention is directed to a system and method of generating and monitoring tasks executed in a crowd sourcing environment. As Boccuzzi, Jr. et al., disclose the use of tasks including social media posts in the context of a system and method for generating and monitoring tasks executed in a crowd sourcing environment and Teevan et al. similarly discloses the utility social media posts including hashtags in the context of a system and method for generating and monitoring tasks executed in a crowd sourcing environment, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of improving the efficiency and effectiveness of promotional campaigns by using well-known media outlets for the propagation of promotional messages.


Conclusion

[8]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wallenstein, SOCIAL AND COMMERCIAL INTERNET PLATFORM FOR CORRELATING, CROWDSOURCING, AND CONVENING PEOPLE AND PRODUCTS OF RELATED CHARACTERISTICS INTO A VIRTUAL SOCIAL NETWORK, United States Patent Application Publication No. 2015/0199770, paragraphs [0012]-[0016] [0072][0075][0085]-[0090]: Relevant Teachings: Wallenstein discloses a system and method which provides a social network function including designations of users into affinity groups. The system/method further directs messaging and content to the affinity groups through associated devices. Additionally, the system employs the use of hashtags for the purpose of directing user inputs and comments to a group. 

Mistriel, REFERENT-CENTRIC SOCIAL NETWORKING, United States Patent Application Publication No. 2015/0269639, paragraphs [0038][0040][0050][0051]: Relevant Teachings: Mistriel discloses a system and method which provides a social networking platform. The system/method includes functionality to group users into designated subsets for the purpose of directing messages and instructions and further provide a verification system in which other users verify or validate inputs by another user. Mistriel also employs tagging and hash tagging for the purpose of associating content with particular groups.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/            Primary Examiner, Art Unit 3683